NO. 305l4

/ ua ')~ Hnr@zaz
§§ wm

 

THOMAS

Al:

IN RE JACK L.

ORIGINAL PROCEEDING

ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
Acoba, Duffy, and Recktenwald, JJ.)

Nakayama,
Thomas’sy

(By: Moon, C.J.,

Upon consideration of Petitioner Jack L.
the attached

Petition to Resign and Surrender License,
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of Hawai‘i (RSCH). Therefore,

IT IS HEREBY ORDERED that the petition is granted.

IT IS FURTHER ORDERED that Petitioner Thomas shall

return his original license to practice law to the Clerk of this
court forthwith. The Clerk shall retain the original license as

part of this record. Petitioner Thomas shall comply with the
notice, affidavit, and record requirements of sections (a), (b),
<a>, and <g> of RscH 2.16. l
lT IS FINALLY ORDERED that the Clerk shall remove the
from the roll of

name of Jack L. Thomas, attorney number 287l,
attorneys of the State of Hawafi, effective with the filing of

June 4, 20l0.

WV’”"`
¢¥¢.,,,LLL c.“v\¢w<¢>»¢/;a»/~a»
Q“~ “-v
(L/¢»v¢.€~@*'é“¢l&"‘
mw ¢>. /z<»¢¢z=rw{¢/

this order.

DATED: Honolulu, HawaiUq